DETAILED ACTION
1.	Notice of Pre-AIA  or AIA  Status:  The present application is being examined under the pre-AIA  first to invent provisions. 

2.	Claims 1, 4, 6-8, 11, 13-15, 18, 20, and 21 are presented for allowance. 

3.	Claims 2, 3, 5, 9, 10, 12, 16, 17, 19 and 22-24 have been canceled, and claims 1, 4, 6-8, 11, 13-15, 18, 20 and 21 have been amended.

4.	This allowance of application 16/409452 is in response to Applicant’s claim amendments and remarks filed on March 16, 2021.

Examiner’s Amendment
5.	An examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.

6.	Authorization for this examiner’s amendment was given by Matthew T. Byrne via a telephone interview and via email to USPTO on May 14, 2021.

7.	Claim 7 has been amended as follows:

7.	(Currently Amended) The method of Claim 1, wherein the distributing further

determining, by the hardware processor and based on the comparison of the first results of the first hash operation applied to the plurality of files needed for the software installation with the third results of the first hash operation applied to the plurality of files of the client, that at least one of the plurality of files needed for the software installation are available on the client;
determining, by the hardware processor, a location of each of the at least one of the plurality of files needed for the software installation that are determined to be available on the client; and
causing a reconstruction of the shared image as a local image on the client using the plurality of files needed for the software installation that are transmitted and the at least one of the plurality of files needed for the software installation that are determined to be available on the client, 
wherein causing the reconstruction includes causing the at least one of the plurality of files needed for the software installation that are determined to be available on the client to be copied to the local image, 
wherein the at least one of the plurality of files needed for the software installation that are determined to be available on the client are omitted from the the plurality of files needed for the software installation that are transmitted.

Reason for Allowance
st results of a 1st Hash Operation (HO) applied to the PoFs needed for the SIinst.  The 1st results are recorded in a Hash Table (HT) for the SIm of the SInst. The HP determines the 3rd results of the 1st HO applied to a PoFs of The Client (TC).  The HP compares the 1st results of the 1st HO applied to the PoFs needed for the SInst, as recorded in the HT, with the 3rd results of the 1st HO applied to the PoFs of TC.  In response to one of the 1st results of the 1st HO as applied to the 1st file of the PoFs needed for the SInst matching one of the 3rd results of the 1st HO as applied to the 1st file of the PoFs of TC:  
1) The HP determines a 2nd result of a 2nd HO applied to the 1st file of the PoFs needed for the SInst.  The manner in which the 2nd HO is applied is different from the manner in which the 1st HO is applied.  
2) The HP determines a 4th result of the 2nd HO applied to the 1st file of the PoFs of TC.  
3) The HP compares the 2nd result of the 2nd HO with the 4th results of the second HO.  
4)  In response to the 2nd result of the 2nd HO matching the 4th result the 2nd HO, the 1st file of the PoFs,  which is determined as needed for the SInst, is available on TC.  
st results of the 1st HO applied to the PoFs needed for SInst with the 3rd results of the 1st HO applied to the PoFs on TC, the HP determines that one or more of the PoFs needed for SInst are unavailable on TC.  The HP causes transmission of the files needed for the SInst, that are determined to be unavailable on TC, to TC.  Independent claims 1, 8 and 15 each identify the uniquely distinct combination of features:
distributing at least a portion of a shared image of a software installation to a client
determining a plurality of files needed for the software installation
determining, by a hardware processor, first results of a first hash operation applied to the plurality files needed for the software installation 
recording in a hash table for the shared image of the software installation, the first results
determining, by the hardware processor, third results of the first hash operation applied to a plurality of files of the client
comparing, by the hardware processor, the first results of the first hash operation applied to the plurality of files needed for the software installation, as recorded in the hash table, with the third results of the first hash operation applied to the plurality of files of the client
in response to one of the first results of the first hash operation as applied to a first file of the plurality of files needed for the software installation matching one of the third results of the first hash operation as applied to the first file of the plurality of files of the client:

** wherein the manner in which the second hash operation is applied is different from the manner in which the first hash operation is applied
** determining, by the hardware processor, a fourth result of the second hash operation applied to the first file of the plurality of files of the client
** comparing, by the hardware processor, the second result of the second hash operation with the fourth result of the second hash operation
** in response to the second result of the second hash operation matching the fourth result of the second hash operation, determining that the first file of the plurality of files needed for the software installation is available on the client
determining, by the hardware processor and based at least in part on the comparison of the first results of the first hash operation applied to the plurality of files needed for the software installation with the third results of the first hash operation applied to the plurality of files of the client, that one or more of the plurality of files needed for the software installation are unavailable on the client
causing, by the hardware processor, transmission of the files needed for the software installation that are determined to be unavailable on the client to the client.

9.	Regarding allowed claims 1, 8 and 15 presented above, the following is an examiner’s statement of reasons for allowance.  The following are the closest prior art:
Alpern 20090222461 teach inventory control deals with determining what software is installed and where.  An agent on each machine periodically scans the file system.  A file checksum, which varies with the encoding method, is a collision-resistant hash with very high probability.  A hash table stores a cryptographic checksum of each content in a list.
Matsuura, US Pub 20110238639 teach when collision occurs in a hash value, it is not possible to detect whether or not the data are identical without causing the processing load to become too heavy.  The information in the hash table is changed to cause a cell to inherit one of the hash functions utilized by another cell (here, the hash function HB).  Two hash functions (here, the hash function HA and hash function HB) are correlated with a nouse flag.  The hash functions utilized for one cell area is different from the hash functions utilized for another cell area.  Three hash functions are utilized (i.e., hash function HA, hash function HB, and hash function HC) to acquire the respective hash values HA1 to HC6 (the first hash value to the 3rd hash value).  The hash function HC (“hash C”) is different from the 
Alsina et al., US pub 20140074783 teach a hash value refers to a value obtained by applying a hash function or algorithm to a data set to obtain a small data set known as the hash value.  The hash value can identify a corresponding media item, to allow to determine which media items are missing by comparing hash values.  
Borden et al., US Pub 20120158760 teach when new files are received, they are compared against the content signatures within the content signature watch registry.  Upon a match(es), any matches to the content signature of the file under investigation are identified.  A control action is then initiated.  While hashing functions generally require a complex computation, computing hash function signatures as content signatures for files is well within the capabilities of present data computers. 
Adams et al., US Pub 20050252963 teach controlling application installation on electronic devices.  An authorization record specifies particular software application that are authorized for installation on a mobile device.  If an owner generates a hash of each authorized software application and includes the hash in the owner control information that is inserted into a device, then only particular versions of authorized software applications can be installed on the device.  The software installation occurs only if the generated hash matches a hash in the owner control information.

Marchelais et al., US Pub 20130066901 teach technologies for hash-based file comparison.  Software can be updated for various reasons.  A hash list can be generated for a 1st file.  The 1st file can correspond to a 1st build of software.  A hash list includes hash values for each functional block of the software code.  If a 2nd file such as a 2nd build of the software is created or received, the 2nd file can be compared to the 1st file using a hash-based comparison.  In particular, a hash list including hash values for each functional block of the 2nd file can be generated and compared to the hash list for the 1st file.  The two hash values of the two files are selected in a manner such that two compared hash values correspond to the same functional block of code of the two files.  If the hash values are not identical, the comparison tool can determine that the corresponding functional blocks have been changed between the respective software builds.
Etchegoyen, US Pub 20110093701 teach enabling software signature tracking in conjunction with client machine identifiers and distributed code, by software developers.  Once a signature root file has been selected, the 
O’Neil et al., US Pub 20030182414 teach information updating systems.  Routine installation of information updates and patches has become a recognized necessity to insure that computers are kept fully functional.  A hash sequence function finds words by calculating hash values for fixed length digital information sequences.  The hash values are then compared to the hash table values.
Krishnaswami et al., US 6618735 teach protecting shared system files enhances system stability.  Files added during installation often include DLL files that are shared by other applications.  A protected system file is identified not only by its file name and version number, but also be a hash value.  The hash value of a given file is generated by applying a hash function to the contents of the file.  The hash function is such that even changing a single bit in the file will likely result in a different hash value.
Federighi et al., US Pub 20120124566 teach sharing resource dependencies includes installing or initiating installation of multiple application bundles having one or more applications and respective resources on the system.  As an installer determines identifiers (e.g., hash signatures) for 1st and 2nd resources and determines whether the resources are identical (via st resource matches an identifier for the 2nd resource.  The 2nd resource may be removed from the system if it has been installed.  The matching of the identifiers may result in a false positive.  For example, the hash signature of resource A may match the hash signature of resource B.  However, these resources may not actually be identical.  In this case, the comparison of the signature files (e.g., property list files) can be used to determine that the resources A and B are actually different even though the hash signatures are the same.  The signature files can have file or path names that are different indicating that the resources are different.  Resource (e.g., framework) signature(s) (e.g., cryptographic hash function such as SHA-1 of data, names, permissions, etc.) and sub-signatures (e.g., SHA-1 of data, name, permissions, etc.) are stored in the memory to avoid the need to re-compute all the shared frameworks signatures for every run.  
Jarrett et al., US Pub 20110225128 teach automatically identifying a version of a file that is expected to be present on a computer system and for automatically replacing a potentially corrupted copy of the file with a clean (or undamaged) copy of the expected version.   A hash value is generated based on at least a portion of a file may be used to verify authenticity and/or integrity of a clean file before it is installed on the computer system.  A reference hash value corresponding to an expected version of a file may be obtained from a trusted source once the expected version, a hash value, is computed based on the received clean copy and compared 
Muzammil et al., US Pub 20140032915 teach validating the integrity of computer software installer files prior to installation of computer software.  Prior to installation on a user’s computer, the integrity of an installer file(s) is verified using corresponding signature file(s).  
Challener et al., US pub 20080104416 teach many different techniques have been implemented to secure information.  In an embodiment, a secure table of hash values and endorsement keys which are used to determine whether applications to be loaded on a processor are authorized, and enable flexible and secure support of various different security architectures and programs on the processor.  After generating an endorsement key for an application, a certificate is published that includes the public portion of the endorsement key and provides information identifying the application that is associated with the endorsement key.  This information can be a hash value of the application.  A table stores hash values where each hash value is associated with a corresponding stored endorsement key value.  The association of the hash value with an endorsement key value indicates that the application/data has been authorized and certified for use on the processor.
Yun, US Pub 20100275252 teach in preventing un-authorized installation of software, various schemes have been described.  A unique key may be a hash value obtained by applying a one-way hashing function to an 

In summary, nowhere do the prior art disclose the unique combination of steps/elements listed above.  The unique combination of steps/elements listed above provide a novel combination of steps/elements.  The prior art, either singularly or in combination fails to anticipate or render obvious the present invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

10.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to O. Charlie Vostal whose telephone number is 571-270-3992.  The examiner can normally be reached on 8:30am to 5:00pm EST Monday thru Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the Public PAIR system, see http://portal.uspto.gov/pair/PublicPair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	/ONDREJ C VOSTAL/           Primary Examiner, Art Unit 2452                                                                                                                                                                                             
	May 13, 2021